Walton, J.
As the plaintiff was walking along one of the ■public streets at Livermore Falls, she stepped into a hole between the sidewalk and the carriage-way, and received injuries for which she has recovered a verdict of one thousand dollars against the town. The case is before the law court on a motion for a new trial, filed by the town, on the ground that the verdict is clearly against the weight of evidence and the damages manifestly excessive.
We have examined the evidence with care, and while wo have a strong feeling that the plaintiff may have been guilty of contributory negligence, and that the injuries received by her are by no means so severe as she claims them to be, still, wc do not think the verdict is so clearly wrong, or the damages so clearly excessive, as to require the court to set the verdict aside and grant a new trial.
The power of the court to set aside verdicts in this class of cases, and its duty to do so when the verdicts are clearly wrong, or the damages are clearly excessive, are unquestionable.
But it is a well settled rule of law that this power is not to be exercised simply because the court would have decided the case differently. To authorize an exercise of the power, the court must feel that the verdict is clearly and unmistakably wrong. Motion overruled.
Peters, C. J., Virgin, Libbey, Haskell and Whitehottse, JJ., concurred.